DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
In view of the amended claims, all objections in the prior Office Action are withdrawn.

Response to Arguments
Applicant's arguments filed 3/10/2021 have been fully considered but they are not persuasive.
Applicant points out that claim 1 recites, “identify a group of management units of the memory component, wherein the group of management units is included in a set of retired groups of management units”.  Applicant argues that Chang discloses identifying “a block which is not included in list of defective blocks”, and nothing in Chang discloses “the group of management units is included in a set of retired groups of management units”.
The Examiner disagrees and asserts that Chang teaches each of the claimed requirements.  The claimed “group of management units” is taught by Chang as the set of blocks identified as having growing defects which is shown in Fig. 6, 570.  The claimed “set of retired groups of management units” is taught by Chang as the erase block count entries signifying both defective blocks and growing defect blocks.  The .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 7, 14, 15, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (US Pat. 7,171,536; hereinafter referred to as Chang) in view of Sabde et al (US Pat. Pub. 2016/0232985; hereinafter referred to as Sabde).

a memory component (Fig. 2A, 120); and 
a processing device, operatively coupled with the memory component (Fig. 2A, 108 or 128), to: 
identify a group of management units of the memory component (Fig. 6, 570; blocks with growing defect are identified), wherein the group of management units is included in a set of retired groups of management units (Fig. 3; erase count block which list of all defective blocks); 
select a management unit from the group of management units (Fig. 7b, 620); 
perform a media integrity check on the management unit (Fig. 7b, 620; col. 14, lines 63-67); and 
remove the group of management units from the set of retired groups of management units (Fig. 7b, 636; col. 15, lines 19-21) based on whether the failed bit count satisfies a threshold criterion (Fig. 7b, 624 YES).
Not explicitly disclosed is performing a media integrity check on the management unit to determine a failed bit count of the management unit.  However, Sabde in an analogous art teaches performing a read integrity check to determine whether a failed bit count exceeds a limit (paragraph 91).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to perform the read integrity check of Sabde in Chang.  This modification would have been obvious to one of ordinary skill in the art at the time of 
As per claims 2, 15:	Sabde further teaches the system and non-transitory computer-readable storage medium of claims 1 and 14 above, wherein to perform the media integrity check the processing device is to: write a set of random data to the management unit; read the set of random data from the management unit; and determine the failed bit count of the read operation, wherein the failed bit count indicates a number of bits that were not properly read from the management unit (paragraph 91).
As per claims 4, 17:	Chang further teaches the system and non-transitory computer-readable storage medium of claims 1 and 14 above, wherein each group of the set of retired groups of management units each includes at least one management unit indicated as defective (Fig. 1, 212; all blocks in the list are indicated as defective).
As per claims 7, 20:	Sabde further teaches the system and non-transitory computer-readable storage medium of claims 1 and 14 above, wherein the failed bit count indicates a number of cells of the management unit that were not properly read, wherein the number of cells that were not properly read indicates a number of cells of the management unit that are defective (paragraph 91).

Claims 3 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Sabde in view of Katsura (US Pat. 5,373,509). 

	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to follow up the test of Sadbe above with an inverse test.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because it was a known test method (as shown by Katsura in Fig. 5) that could have been used for the testing of Chang.

Allowable Subject Matter
Claims 8-13 are allowed.
Claims 5, 6, 18, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fail to teach or suggest: a group of management units included in a set of retired inactive management units, wherein a management unit is .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE N NGUYEN whose telephone number is (571)272-7214.  The examiner can normally be reached on M-F 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVE N NGUYEN/Primary Examiner, Art Unit 2111